In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated September 5, 2007, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant landlord failed to establish as a matter of law that an alleged defect in the installation of the hood over the stove in the plaintiff tenant’s apartment was not apparent at the time he inspected the premises and assumed ownership. Accordingly, its motion for summary judgment was properly denied (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Hayes v Riverbend Hous. Co., Inc., 40 AD3d 500 [2007]). Santucci, J.P., Angiolillo, Eng and Chambers, JJ., concur.